Title: From John Adams to John Quincy Adams, 18 March 1808
From: Adams, John
To: Adams, John Quincy



Dear Son
Quincy March 18. 1808

Your luminous Letter of the 27th of Feb. and 6. March are is before me. Was this an homogenious Nation under a consolidated Government, the Provision in the Constitution of Massachusetts would be Sufficient. But in a Confederation like ours there is danger. In Holland they have thought unanimity necessary in all most every Thing. Under our old Confederation, a Concurrence of nine States out of the thirteen in the Appointment of Ambassadors and many other things was thought necessary. The Struggles between the Northern and the Southern States have always been so vehement, that more than a Majority have been thought indispensible to Safety and to Justice. As you are now instructed by our Legislature, I Suppose you will think it your Duty, as I do, to vote for an Amendment: but I am rejoiced to learn that the Inclination of the Senate is to postpone this very interesting Subject as long as possible and that they are generally averse to Innovations and Alterations of the Constitution. The Judges in England are adjugded to hold Estates for Life in their Offices, defeasible on Misbehaviour and on an Address of the two Houses of Parliament. I hope the Idea of Estates for Life, in their offices will be preserved. For the Sake of Equity and Humanity, I pray that We may not have Judges Elective or for a term of Years. Nothing will be Safe. Perhaps I may differ from many in my deffinition of the Word Misdemeanor.—Non feasance is as really a Misdemeanor in Office as Malfeasance. Neglect of Duty from Ideotism, Intemperance Imbecility or Incapacity, or from willfull Idleness, may may be liable to Impeachment, as well as Corruption and the more heinous Crimes. In Such Cases, therefore, if I am right the present Constitution is Sufficient. Surely it cannot be Said, that a Man who is grossly and Scandalously negligent of his duty, or incapable of performing it, behaves well in his office. Is a Man in no case, ever indictable for gross Negligence, Non feasance, or Non Performance of his Duty in a public office?
If any Alteration should be introduced, and the Judges made removable upon an Address of the two houses I Should wish the present Majority in both should be preserved, or at least as much of it as possible. It is not however my intention or my Wish that this or any other Opinions or Intimations of mine should influence or have any Weight in the decision of your Judgment, any further than to induce you to consider the Subject.
